Mr. Presiding Justice Carnes delivered the opinion of the court. 4. Quieting title, § 87*—when decree as to cost proper. In an action to set aside as a cloud on title an execution sale and a certificate of sale executed to the purchaser at such sale a decree granting relief and ordering the purchaser and the judgment creditor to pay the costs, held not erroneous as requiring the purchaser to pay cost, where he purchased at such sale with record notice of complainants’ title to the premises. 5. Quieting title, § 81*—sufficiency of decree. A decree setting aside as a cloud on title an execution sale and a certificate of sale issued to defendant as a purchaser at such sale held not erroneous, for the reason that it declared the judgment void as against the judgment debtors who were not made parties to the suit, where the decree finds the judgment and proceedings under it void and of no effect “as against complainants,” and the order further states that they be set aside as a cloud upon the title of complain ants. 6. Appeal and ebror, § 1696*—when objection to master’s conclusions waived. An objection that the master had no authority to report his conclusions for the reason that the reference only required him to report the evidence, held waived where the appellant appeared before the master and the court with objections and exceptions to the report without raising such question. 7. Appeal and ebror, § 1432*-—when want of authority of master to report conclusions harmless. An objection that the master was not authorized by the reference to report his conclusions is immaterial where the decree was based on the findings of the court from the evidence reported by the master.